Judgment unanimously affirmed. Memorandum: The finding of the suppression court that defendant voluntarily and knowingly waived his right against self-incrimination was supported by the testi*996mony at the hearing. Defendant had extensive experience with the criminal justice system and his inquiry about what would happen if he talked to the police did not indicate that he misunderstood the rights that were read to him. The record fails to demonstrate that defendant suffered any prejudice as a result of the court’s charge on the function of an indictment or the court’s marshalling of the evidence. Contrary to defendant’s contention, his sentence is not harsh and excessive. (Appeal from Judgment of Niagara County Court, DiFlorio, J. —Robbery, 1st Degree.) Present—Green, J. P., Pine, Lawton, Boomer and Boehm, JJ.